— Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [Bernadette T. Clark, J.], entered January 25, 2010) to review a determination of respondent. The determination found after a Tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously *1246confirmed without costs and the petition is dismissed. Present — Scudder, P.J., Peradotto, Carni, Green and Gorski, JJ.